Appeal from an order of the Family Court, Monroe County *1223(Dandrea L. Ruhlmann, J.), entered November 30, 2004 in a proceeding pursuant to Social Services Law § 384-b. The order terminated respondent’s parental rights, committed the guardianship and custody of the children to petitioner and freed them for adoption.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order of disposition that terminated his parental rights with respect to his children, committed their guardianship and custody to petitioner and freed them for adoption. Contrary to respondent’s contention, Family Court did not abuse its discretion in declining to enter a suspended judgment (see Matter of Kyle S., 11 AD3d 935, 936 [2004]). Although the record establishes that respondent had made some progress with his substance abuse treatment while he was incarcerated, the progress “was not sufficient to warrant any further prolongation of the child[ren]’s unsettled familial status” (Matter of Maryline A., 22 AD3d 227, 228 [2005]). Present—Scudder, P.J., Hurlbutt, Gorski and Martoche, JJ.